March 09, 2007


Ms. Julia J. Gannaway
1320 S University Drive Suite 720
Fort Worth, TX 76107
Mr. B. Craig Deats
Deats Durst Owen & Levy, P.L.L.C.
1204 San Antonio Street, Suite 203
Austin, TX 78701

RE:   Case Number:  05-1033
      Court of Appeals Number:  11-04-00157-CV
      Trial Court Number:  18,508

Style:      CITY OF SWEETWATER, TEXAS
      v.
      ALLAN WADDELL, TIMOTHY CLIBURN, BILLY VILLANUEVA, MARSHALL KISER,
      ERIC REED, JARROD CAMPBELL, CHRIS SOLES, TODD DONHAM, KERRY BAKER,
      PATRICK O'NEAL, PAUL KING, JEFF SCHOENFIELD, AND THE SWEETWATER
      PROFESSIONAL FIRE FIGHTERS ASSOCIATION

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Vera Holloman |
|   |Ms. Sherry        |
|   |Williamson        |